Citation Nr: 1726655	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  13-08 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to the service-connected bilateral knee disabilities.  

3.  Entitlement to service connection for a cervical spine disorder, to include as secondary to the service-connected bilateral knee disabilities.  

4.  Entitlement to service connection for left eye floaters.

5.  Entitlement to service connection for hypertension, to include as secondary to the service-connected posttraumatic stress disorder (PTSD).

6.  Entitlement to an initial rating in excess of 10 percent prior to November 4, 2013, and in excess of 30 percent thereafter, for left knee degenerative joint disease.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from November 1979 to February 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2011 and May 2012 rating decisions of the VA Regional Office (RO) in San Diego, California.  

In September 2016, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file. 

The Board observes that the Veteran originally claimed that his lumbar and cervical spine disorders are secondary to his service-connected left knee disability.  Since his claim, service connection has been granted for the right knee.  Additionally, he originally claimed hypertension on a direct basis, but since he was awarded service connection for PTSD, he has also asserted that his hypertension is secondary to that disability.  Consequently, the Board has characterized the issues as set forth on the first page.  

The Veteran's appeal as to an eye disorder has been limited to left eye floaters, but there is evidence of record suggesting a service-related history of right eye floaters, noted below, as well.  A claim for service connection for right eye floaters is therefore referred back to the RO for appropriate action.  

All of the issues except for service connection for depression and an eye disorder being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In September 2016, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appellate review the appeal of his claim for service connection for depression.

2.  The Veteran has left eye floaters that are as likely as not related to his military service, based upon his credible lay testimony.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the claim for service connection for depression by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for service connection for left eye floaters have been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board is dismissing the withdrawn claim for service connection for depression; is granting service connection for left eye floaters; and is remanding the remaining claims, it need not address VA's duties to notify and assist.  

A.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the appeal of the issue of service connection for depression.  See September 2016 Hearing Transcript (T.) at 2.  Hence, there remain no allegations of errors of fact or law for appellate consideration of this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of the issue of service connection for depression, and it is dismissed.

B.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

The Veteran's service treatment records (STRs) include his September 1979 enlistment examination, which showed normal eyes, pupils, and ophthalmoscopic.  He denied eye trouble in his report of medical history.  Records in January 1980 show that the Veteran reported seeing black spots and floaters.

At a VA examination in January 2012, the Veteran was diagnosed with small bilateral vitreous floaters.  He reported that he had seen floaters with the left eye since 1979 when in boot camp.  The Veteran reported that he underwent an eye examination at that time to evaluate his symptoms, but no problems with either eye were found.  He reported that he had never had any injury to either eye or to his head.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reported that the Veteran's medical record was reviewed, but no records were found indicating that the Veteran ever had an injury to the left eye.  

Based on a review of the evidence, and when affording the Veteran the benefit-of-the-doubt, the Board concludes that service connection for left eye vitreous floaters is warranted.  

Th evidence shows that the Veteran reported having floaters during service and the 2012 VA examination shows a current diagnosis.  The Board acknowledges that a negative nexus opinion was provided based on the lack of an injury to the Veteran's eyes.  However, service connection can still be granted if the onset of a current disability began during service.  As noted above, the Veteran's enlistment examination was normal and he denied eye trouble.  The first indication of eye problems is in January 1980 when the Veteran reported floaters.  The evidence does not show any intercurrent event, injury, or disease to the Veteran's eyes since the first report of floaters during service and the current diagnosis.  Consequently, the evidence supports a finding that the currently diagnosed left eye vitreous floaters had their onset during service.  Therefore, when affording the Veteran the benefit of the doubt, after considering all of the evidence of record, the Board concludes that a finding of service connection is warranted.  Service connection for left eye vitreous floaters is, therefore, granted.


ORDER

The claim of entitlement to service connection for depression is dismissed.

Entitlement to service connection for left eye vitreous floaters is granted.  


REMAND

A remand is necessary for the issues remaining on appeal.  The Veteran receives disability benefits from the Social Security Administration (SSA) based, in part, on a lumbar spine disorder.  As his SSA records are relevant to the claim for service connection for a lumbar spine disorder, and as they may be relevant to the other claims on appeal, the Board concludes that a remand is necessary to obtain the Veteran's SSA records.  

Also, additional medical opinions and examinations are necessary.  The Veteran contends that his lumbar and cervical spine disorders are either related to a reported fall in service or are secondary to his service-connected left knee disability.  See T. at 5-6.  The Veteran was provided VA examinations for his lumbar and cervical spines in February 2012 and March 2012, respectively.  Negative nexus opinions regarding service connection on a secondary basis were provided; however, these opinions did not address aggravation.  Consequently, addendum opinions are necessary.  Furthermore, in light of the Veteran now reporting that his current disorders are directly related to service, opinions regarding service connection on a direct basis would be beneficial.

Regarding the Veteran's hypertension, he was provided a VA examination in January 2012; a negative nexus opinion was provided.  Since then, the Veteran has been granted service connection for PTSD, and he contends that his hypertension is secondary to PTSD.  See January 2013 Statement in Support of Claim.  On remand, an addendum medical opinion addressing service connection on a secondary basis should be obtained.

Lastly, as for the Veteran's left knee, the Board must reconsider this claim in light of Correia v. McDonald, 28 Vet. App. 158 (2016).  Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations of musculoskeletal disabilities include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  

The Board has reviewed the Veteran's most recent VA examination findings, from July 2014, and concludes that these findings, in addition to being three years old, do not meet the specifications of Correia.  The examination contains range of motion testing for active motion, but not in passive, weight-bearing, and nonweight-bearing.  Given this, the Board is not satisfied that the examination findings is adequate for a contemporaneous rating.  Further examination is thus necessary under 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder the SSA records pertaining to the Veteran's receipt of benefits, to include the medical records used in support of his claim.  All attempts to obtain these records should be documented in the claims folder.  Efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  Because these are Federal records, if they cannot be located or no such records exist, the appellant should be notified in writing.

2.  Furnish the Veteran with an updated 38 C.F.R. § 3.159(c) notice letter addressing his claims, with the provisions of 38 C.F.R. § 3.159(b) for secondary service connection cited.  After obtaining the appropriate release of information forms where necessary, procure records of treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that he may have received from the San Diego VA Medical Center and from any other providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

3.  Obtain addendum medical opinions from the January 2012 hypertension, February 2012 back, and March 2012 neck VA examiners (or, if unavailable, from medical professionals with appropriate expertise) to determine the etiology of any lumbar spine, cervical spine, and hypertension disorders.  The Veteran's claims file, including a copy of this remand, must be made available to the examiners for review in connection with the opinions.  

For the claims of service connection for lumbar and cervical spine disorders, the examiner is requested to review the record and offer an opinion as to whether it is at least as likely as not (a probability of approximately 50 percent or greater) that the Veteran's diagnosed disorders had their onset in service, are related to his military service, or are caused or aggravated (permanently worsened beyond normal progression) by the service-connected bilateral knee disabilities [If any lumbar and/or cervical spine disorders are found to have been aggravated by the service-connected bilateral knee disabilities, the examiner should quantify the approximate degree of aggravation.]  A complete rationale should be given for all opinions and conclusions expressed.  

The examiner should consider the Veteran's reports of an in-service injury  

For the claim of service connection for hypertension, the examiner should opine as to whether it is caused or aggravated (permanently worsened beyond normal progression) by the service-connected PTSD [If hypertension is found to have been aggravated by the service-connected PTSD, the examiner should quantify the approximate degree of aggravation.]  A complete rationale should be given for all opinions and conclusions expressed.  

3.  Accord the Veteran an appropriate VA orthopedic examination to determine the severity of the service-connected left knee disability.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  

The examiner is requested to report all pertinent manifestations and symptomatology of the service-connected left knee disability.  

The examiner should: 

i) Address range of motion, painful motion (and at what point it starts), additional loss of motion after repetitions, and functional loss due to pain.  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing, and nonweight-bearing, in comparison with the other knee.  The examination report must confirm that all such testing has been made and reflect those testing results.

ii) Elicit information as to the frequency, duration, and severity of any associated symptomatology, to include specifically recurrent subluxation or lateral instability; dislocated semilunar cartilage with episodes of locking, pain, and effusion into the joint; symptomatic removal of semilunar cartilage; impairment of the tibia and fibula (nonunion or malunion); and genu recurvatum.  The examiner should also note the presence of any ankylosis.

A complete rationale should be given for all opinions and conclusions expressed.  

4.  Then, after ensuring that the requested opinions and examinations comply with the remand specifications, and after any further development deemed necessary, readjudicate the Veteran's claims.  If any benefit remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case, which includes a summary of any additional evidence submitted.  The requisite period of time for a response should be afforded.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on these matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


